On behalf of the 
Senegalese delegation, I would like to wish you, Sir, all 
the best as President at the sixty-eighth session of the 
General Assembly. 

By focusing its debate on the post-2015 
development agenda, the General Assembly reminds us 
that there is not much time left before attainment of 
the Millennium Development Goals (MDGs) is finally 
evaluated. Despite progress after more than a decade 
of implementing the MDGs, the magnitude of the 
challenges is still overwhelming. In terms of access to 
food, housing, education and healthcare, the daily lives of 
nearly one billion people have barely improved. Women 
continue to die in childbirth. Inequalities persist within 
and between countries. The economic crisis continues 
and environmental degradation is worsening. We need 
to take concrete and resolute actions to transform our 
collective ambitions into reality. 

In the quest for sustainable development, a 
conference on climate change in 2015 in Paris will 
provides us with another opportunity to pull ourselves 
together, by reversing the negative effects of climate 
change on Earth, our common habitat.

Addressing the challenges of sustainable 
development and building the future we want, in 
the spirit of the Rio+20 Conference, require a more 
sustained effort than the fight against poverty. 
We should invest more in education, as the Global 
Partnership for Education expects of us. We need to 
modernize agriculture, make electricity accessible to 
everybody and develop infrastructure to foster trade and 
investment. These are the pillars that underpin growth 
and prosperity. It is precisely this vision that the New 
Partnership for Africa’s Development (NEPAD) seeks 
to promote through its Programme for Infrastructure 
Development in Africa (PIDA).

As part of that programme, 51 priority projects 
have been identified and established throughout the 
continent. Overall, they will cost $68 billion between 
2012 and 2020. As Chairperson of NEPAD’s Orientation 
Committee, I am pleased with the consensus that our 
partners have built around PIDA, namely, the Group of 
Twenty and the Group of Eight (G-8) and with Brazil, 
Russia, India and China.

I also welcome the very strong signal which the 
G-8, meeting in June in Lough Erne, sent concerning 
the need for a concerted campaign against tax evasion 
and other fraudulent practices affecting our economies. 
We must now push ahead and launch the mechanisms 
we have agreed on for improving transparency in 
international transactions, including the mining 
industry. This is the best way to support Africa’s efforts 
to mobilize domestic resources in order to finance its 
development.

Similarly, Senegal calls for the reform of 
international economic and financial governance, 
notably the terms for accessing credit and obtaining 
financing for economic and social development 
projects. Let us not pave the road to the future with 
the instruments of the past. While plummeting official 
development assistance no longer meets Africa’s needs, 
the trend towards progress should lead us to explore 
other innovative financing mechanisms available to 
our countries. Africa is no longer a zone of turmoil 
and humanitarian emergencies. Africa has become an 
emerging centre of opportunities and investments for 
innovative and mutually beneficial partnerships.


The world has changed; Africa has also changed. 
Let us therefore change our paradigms and visions; let 
us change the way we look at the continent. 

Change is also needed for the reform of the Security 
Council. The Council’s legitimacy is not derived 
only from its status as the guarantor of the collective 
security system; it is also and especially derived from 
the representativeness that justifies its action in the 
name of and on behalf of all Member States.

This time last year, Mali was doubly affected by 
a coup and a terrorist attack reminiscent of a bygone 
age. They were a source of great concern for us. 
Senegal, which remains active within United Nations 
Multidimensional Integrated Stabilization Mission 
in Mali, welcomes the restoration of the territorial 
integrity and constitutional legality of Mali. We 
congratulate the people of Mali and their political 
leaders for that happy outcome. We strongly support 
the national reconciliation efforts being made by the 
Government in the spirit of the Ouagadougou Political 
Agreement.

Today, while the armed groups have been 
defeated, the terrorist threat to the Sahel has not yet 
been definitively ended. It is only through ongoing, 
coordinated and sufficiently deterrent action that we 



will be able to address the emerging security challenges 
on the African continent. It is urgent to make operational 
the African rapid response force, proposed at the last 
African Union summit.

In Guinea-Bissau, Senegal is supporting the 
Government’s efforts to successfully carry out the 
electoral process. We urge our partner countries and 
institutions to pursue their support for the definitive 
resolution of the Guinea-Bissau crisis through the 
country’s economic recovery, the crucial reform of 
the defence and security sector, and the fight against 
illicit drug trafficking. We hope that similar attention 
will be paid to the Central African Republic and to the 
Democratic Republic of the Congo in the legitimate 
aspiration to peace, stability and the preservation 
of territorial integrity. Throughout Africa, we are 
committed to upholding respect for the African Union 
principles against anti-constitutional changes of 
Government, regardless of the process used.

In regard to the Middle East, Senegal expresses its 
deep concern over the untold suffering of the Syrian 
population. We urge the Syrian Government to exercise 
restraint and to comply with the Chemical Weapons 
Convention in the control and destruction of its arsenal 
of chemical weapons.

In its capacity as Chairman of the Committee on 
the Exercise of the Inalienable Rights of the Palestinian 
People, Senegal is following the resumption of the 
Israeli-Palestinian peace negotiations. It is a courageous 
and responsible act because it translates the vision of 
two States, Israel and Palestine, living within secure 
and internationally recognized borders. We therefore 
call for a halt to acts likely to affect that perspective, 
notably the ongoing establishment of settlements on 
Palestinian land by the Israeli Government.

On 24 September, Senegal joined other countries 
in launching the international campaign for the fight 
against sexual violence in armed conflict. Sexual 
violence in conflict is an act of unbearable cruelty for 
the victims and their families. It is a war crime and 
a serious violation of human dignity and universal 
conscience. In the name of our common humanity, it 
is time to act to prevent and stop such horrors. It is 
time to act so that victims will no longer feel alone in 
their suffering, which destroys the very foundations of 
society. It is time to act so that the perpetrators and 
their accomplices in those crimes are tracked down 
everywhere, prosecuted and punished in a manner 
commensurate with the atrocities of their crimes.
